Title: [Diary entry: 27 October 1789]
From: Washington, George
To: 

Tuesday 27th. At 10 Oclock in the Morning received the Visits of the Clergy of the Town—at 11 went to an Oratorio and between that and 3 Oclock recd. the Addresses of the Governor and Council—of the Town of Boston; of the President &ca. of Harvard College; and of the Cincinnati of the State; after wch., at 3 Oclock, I dined at a large & elegant dinner at Fanuiel Hall, given

by the Govr. and Council, and spent the evening at my lodgings. When the Committee from the Town presented their Address it was accompanied with a request (in behalf they said of the Ladies) that I would set to have my Picture taken for the Hall, that others might be copied from it for the use of their respective families. As all the next day was assigned to various purposes and I was engaged to leave town on Thursday early, I informed them of the impracticability of my doing this, but that I would have it drawn when I returned to New York, if there was a good Painter there—or by Mr. Trumbull when he should arrive; and would send it to them.